Title: To James Madison from Albert Gallatin, 9 September 1808
From: Gallatin, Albert
To: Madison, James



Dear Sir
New York 9th. Septer. 1808

Your’s of 31st. ulto. is just receive’d.  Permission had been given for the Batavian to sail from Baltimore with French sailors.  Gen. Turreau shifted the application to New York & applied for two more vessels from Baltimore.  I waited, before I would instruct the collector of New York, until the general decision of the President on those vessels for Sailors was ascertained.  The permission has been given I think more than two weeks for the Batavian, on principles rather less rigid than those laid down by the President, on the ground of expense incurred by the owner.  She has not yet sailed but may whenever the owner pleases.  I know however that Gen. Turreau ought not to have applied for this vessel & it is one of the reasons why I think he ought to have no more granted as I will explain more at large when we meet.
You have heard that New England is lost.  If there was an election to morrow here, it would, I think, be no better.  Of New Jersey I know nothing & therefore fear the event.  In Pennsylvania I have great confidence.  South of that State you are better informed than I am.  The federalists may fail in their true object, that of regaining power: but I much doubt the continuance of the embargo after the meeting of Congress.  Some other plan must probably be substituted; there is not patriotism & union sufficient to bear with patience, where there is no stimulus.  The people have been taught to view the embargo less as a shield protecting them against the decrees & orders of foreign powers, than as the true if not primary cause of the stagnation of commerce & depreciation of produce.  Nor have we been defended on proper grounds, or with sufficient ability.  Govr. Sullivan & many others gave up, from the first, the embargo as indefensible.  It must be acknowledged that the measure is, as relates to domestic policy, the boldest which ever was attempted in a popular government.  But I had not anticipated the violations bordering on insurrection which have taken place in so many quarters.  The people have a right to change the administration by elections if they are dissatisfied with the measures adopted.  The disobedience & resistance which have been encouraged sap the very foundation of our institutions.  And I had rather to encounter war itself than to display our impotence to enforce our laws.  I feel impatient to hear of the answers to the dispatches by the S. Michael that we may judge of the ground which we ought to take.  I will, if no accident intervenes, be precisely on 1st. Octer. at Washington.  Truly & respectfully Your’s

Albert Gallatin

